PER CURIAM.
The order of January 28,1980, is reversed except insofar as it denied the wife’s motion to hold the husband in contempt, which was the only matter noticed for the later-expanded “emergency” hearing which gave rise to the order. Neither party, who each respectively complains about unfavorable provisions of the order, was given fair notice or a reasonable opportunity to be heard concerning any other issue. Barreiro v. Barreiro, 377 So.2d 999 (Fla.3d DCA 1979), and cases cited.
Affirmed in part, reversed in part.